DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 112 rejection for claim 3, Applicant states on Page 10 of Arguments that:
“the CT imaging data may be determined (e.g., by the computing device 216, the user, or a combination thereof) to be insufficient to determine the diagnosis" and further that "the CT imaging data may be determined by the computing device to be insufficient to determine an FFR of each of the one or more coronary arteries of interest above a threshold confidence level." Thus, Applicant submits that a determination is made as to whether the CT imaging data is sufficient to determine the FFR above a threshold confidence level and, if not, the method proceeds with the recited acquiring of the single angiographic projection”.  
This supports the examiner’s assertion of lack of clarity and therefore indefiniteness under 35 U.S.C. 112(b) since as stated above by the Applicant, claim 3 would be interpreted as a conditional limitation wherein a determination is made as to whether the CT imaging data is sufficient to determine the FFR above a threshold confidence level and, if not, the method proceeds with the recited acquiring of the single angiographic projection.  Thus, if the CT imaging data is sufficient to determine the FFR, the method would not acquire the single angiographic projection.  Therefore, claim 3 would be interpreted as a broadening dependent claim, since the single angiographic projection would not be taken if the CT imaging data was sufficient to determine the FFR above a threshold confidence level.  This would be counter to what is claimed in independent claim 1, wherein acquiring the single angiographic projection is required for determining the FFR.   Therefore it is unclear how claim can be a conditional limitation where the single angiographic projection is acquired only when the CT imaging data is insufficient to determine the FFR above a threshold confidence level, when claim 1 requires the single angiographic projection to be acquired to determine the FFR.
Therefore, in regards to the 112 rejection for claim 3, Applicant’s arguments are not persuasive.
Regarding the 35 U.S.C. 103 rejection, Applicant argues on Pages 11-12 for claim 1 that the prior art combination of Bauer, Mistretta, Harish, and Lavi do not teach all the limitations of claim 1.  More specifically, Applicant argues that Harish merely discloses the producing of "a calculated index of a potential for revascularization" (see paragraph [0067]) and Lavi only provides an equation for the deriving of an FFR (see paragraph [0345]); neither reference teaches or suggests the determining of an FFR of a coronary artery from an angiographic projection that is registered to CT imaging data.
The examiner respectfully disagrees.  As disclosed in 35 U.S.C 103 rejection section of  the most recently filed office action, dated 04/08/2022, Harish teaches calculating an index that is a comparison of the stenotic state with a non-stenotic state (Paragraph 0067), by measuring vascular widths (Paragraph 0101) from a model that is based on the registration of a single 2-D image with a 3-D surface model (Paragraphs 0097, 0099), wherein the 3-D surface model is CT image data (Paragraph 0059), and the single 2-D image data is an angiographic image of the left coronary artery (Paragraph 0084).  Therefore the calculated index is of a coronary artery (left coronary artery) from an angiographic projection (2D angiographic image) that is registered to the CT imaging data.  Additionally, as evidenced by Lavi, a fractional flow reserve (FFR) is a ratio between the flowrate through the stenosed segment and a non-stenosed segment, therefore the ratio as calculated by Harish would be considered a FFR.  
For the reasons above, Harish and Lavi do teach determining of an FFR of a coronary artery from an angiographic projection that is registered to CT imaging data, and claim 1 remains rejected.  Applicant uses similar reasonings used for claim 1, to argue for independent claims 9 and 16.  Therefore, as discussed above, those reasonings are not persuasive, and therefore claims 9 and 16 remain rejected.  The remaining claims are rejected for at least the reasons that they inherit deficiencies by nature of their dependency on either claims 1, 9, or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793